                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

METROPOLITAN LIFE INSURANCE
COMPANY,

                      Plaintiff,



                                                            Case No. 1:19-cv-420
SANDRA BURCHETT WALKER, in her
individual capacity and as Executor of the
Estate of Phillip Ray Alford, WENDY
ALFORD HANES, and JOADY JEAN
GRUBB, as' Executor of the Estate of Phillip
Ray Alford, Jr.,

                      Defendants.


                               ACCEPTANCE OF SERVICE

        Defendant Joady Jean Grubb, Executor of the Estate of Phillip Ray Alford, Jr.
("Defendant"), through her undersigned counsel, hereby accepts service of the Summons and
First Amended Complaint in Interpleader in the above-captioned matter (collectively, the
"Pleadings"), which were provided to Defendant by counsel for Plaintiff Metropolitan Life
Insurance Company on or before June 10, 2019. The Defendant hereby waives all defenses
related to insufficiency of process or insufficiency of service of process. This acceptance of
service shall not constitute a waiver or admission as to any other claim, defense, or issue, and
Defendant reserves all rights with respect to the same.
                                                  r

       This the ~ day of June, 2019.         /f

                                            r
                                    Holly B. Curry, N h Carolina B r No. 15775
                                    Attorney at Law
                                    212 N. State Street
                                    Lexington, NC 27292
                                    Telephone: 336-249-4900
                                    Facsimile: 336-224-2097

                                    Counsel for Joady Jean Grubb, Executor of the Estate of
                                    Phillip Ray Alford, Jr.




       Case 1:19-cv-00420-WO-JLW Document 10 Filed 06/14/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing document was filed electronically with the
Clerk of Court using CM/ECF system with notice of case activity to be generated and sent
electronically by the Clerk of Court to the following parties registered to receive such service:

       N/A

      And was served upon all other parties by deposit in the United States Mail, Certified
Mail/Return Receipt Request, postage prepaid, addressed as follows:

Wendy Alford Hanes                                    Sandra Burchett Walker
P.O. Box 408                                          174 Pinecrest Lane
Lexington, NC 27293-0408                              Lexington, NC 27292

Holly B. Curry
Attorney at Law
212 N. State Street
Lexington, NC 27292
Counselfor Defendant Joady Jean Grubb, as
Executor for the Estate of Phillip Ray Alford, Jr.



       This the 14th day of June, 2019.
                                              WOMBLE BOND DICKINSON (US) LLP

                                      By:     /s/ Jesse A. Schaefer
                                              Jesse A. Schaefer, N.C. State Bar No. 44773
                                              555 Fayetteville Street, Suite 1100
                                              Raleigh, NC 27601
                                              Telephone: (919) 755-8182
                                              Facsimile: (919) 755-6082
                                              Email: Jesse.Schaefer@wbd-us.com
                                              Counselfor Plaintiff in Interpdeader Metropolitan
                                              Life Insurance Company




       Case 1:19-cv-00420-WO-JLW Document 10 Filed 06/14/19 Page 2 of 2
